Sheldon, J.
The plaintiff’s right to recover depends upon whether the defendant was one of its members and was liable for dues on December 1, 1907. He had been such a member, but he claimed that he had resigned his membership on January 8, 1907, and that his resignation had taken effect on or before November 30, of that year.
His letter of resignation, though seasonably delivered to some clerk or other officer or agent of the plaintiff, was not received by its secretary or passed upon by its executive committee. Therefore it never took effect under Article VII, Sect. 6, of the by-laws. Resignation, with a cessation of further liability for membership dues, was a privilege of the member, and to avail himself of it he must comply with the terms of the by-law creating the privilege. Raggett v. Bishop, 2 C. & P. 343. Building Trades Club v. Hausling, 26 Misc. N. Y. 746, and 56 N. Y. Supp. 1056. The by-laws constituted in effect a contract between the different members and the corporation. Flint v. Pierce, 99 Mass. 68, 70. Dolan v. Court Good Samaritan, 128 Mass. 437. In Finch v. Oake, [1896] 1 Ch. 409, 415, and 73 L. T. (N. S.) 716, and People v. New York Motor Boat Club, 129 N. Y. Supp. 365, the resignation had been received by the proper officer, and in the first named of those cases this was treated by Lindley, L. J., as the decisive point.
*27The defendant’s resignation of December 9, 1907, cannot avail him because he then owed the club for the dues which had accrued on December 1 of that year. It was only a member not then indebted to the club who could send to the secretary a written resignation. This was the provision of Article VII., Sect. 6, of the by-laws. Westchester Golf Club v. Pinkney, 43 Misc. N. Y. 338, and 87 N. Y. Supp. 153.
The appointment of the receiver and the closing of the club house, depriving the defendant of some of the benefits of membership, furnish no defense to the action. His liability for the annual dues was fixed on December 1; it was a liability for the whole amount thereof, though he could liquidate it in quarterly payments. The subsequent instalments were debitum in preesenti, solvendum in futuro. Rogers v. Boston Club, 205 Mass. 261, 269. Freedman v. Chamberlain, 70 Hun, 193.
Nor did his membership cease ipso facto on February 1, 1908, under the last clause of Article IV., Sect. 5, of the by-laws, because of his failure to pay his dues within two months from December 1, 1907, so as to relieve him from further liability for those dues. He could not by his own failure terminate the responsibility which he had assumed, though the club might have done so. Gray v. Christian Society, 137 Mass. 329. Medical & Surgical Society of Montgomery County v. Weatherly, 75 Ala. 248. Plattdeutsche Grot Gilde v. Ross, 117 Ill. App. 247.
As no resignation by him ever took effect, we need not consider whether, if this had been otherwise, his liability would have been limited in amount by the provisions of Article VII., Sect. 6, of the by-laws.
■ The third special finding of the jury is not material. It was of no consequence that the defendant’s resignation came to some agent of the plaintiff, such as a clerk at its office, if that resignation did riot reach the necessary officer. Nor are the sixth, seventh and eighth findings material. It does not matter whether the eighth finding can be reconciled with the others, or, if they cannot be reconciled, what the effect of the inconsistency would be.
The judge acted rightly in refusing the defendant’s requests for rulings and in ordering a verdict for the plaintiff.

Judgment on the verdict.